 EAST TEXAS PULP AND PAPER COMPANY427(c)Notify the Regional Director for the Twenty-third Region in writing within20 days from the date of the service of this Intermediate Report what steps the Re-spondents have taken to comply herewith."n In the event thatthis RecommendedOrder be adoptedby the Board,this provisionshall be modifiedto read: "Notifysaid RegionalDirector, in writing, within 10 daysfrom the dateof this Order,what steps the Respondents have taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of aTrialExaminer of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify you that:WE WILL NOT refuse to bargain in good faith with Construction and GeneralLaborers Union,Local No. 18,International Hod Carriers,Building and Com-mon Laborers Union,AFL-CIO,as the exclusive representative of all employeesin the following appropriate unit:All hodcarrier and laborer employees of our members and associatemembers, exclusive of all supervisors as defined in the Act.WE WILL NOTin any like or related manner interfere with,restrain,or coerceemployees in the exercise of rights guaranteed them by Section7 of the Act.WE WILL, upon request,bargain collectively in good faith with the above-named labor organization concerning all matters relating to wages, hours, andother terms and conditions of employment,including a nondiscriminatory ex-clusive referral arrangement,and embody any understanding reached in asigned agreement.HOUSTON CHAPTER, ASSOCIATED GENERALCONTRACTORS OF AMERICA, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)CONSTRUCTION EMPLOYERS' ASSOCIATION OF TEXAS,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 650 M & MBuilding, 1Main Street, Houston, Texas, 77002, Telephone No. Capitol 2-7201,Extension 041, if they have any question concerning this notice or compliance withits provisions.East Texas Pulp andPaper CompanyandIke E. Baugh.CaseNo. 2.3-CA-1470.June 28, 1963DECISION AND ORDEROn March 25,1963, Trial Examiner William Seagle issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Inter-mediate Report.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices as alleged inthe complaint and granted the Respondent's motion to dismiss these143 NLRB No. 55. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDallegations.Thereafter, the Respondent and the General Counsel filedexceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report and the excep-tions and briefs,' and hereby adopts the findings,2 conclusions, andrecommendations of the Trial Examiner with the modifications notedherein.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.MEMBER BROWN, dissenting in part :I agree with my colleagues' disposition of this case except insofaras it adopts the Trial Examiner's dismissal of the complaint's allega-tions that the Respondent, in violation of Section 8(a) (4), refused torehire or consider for employment the 11 complainants namedtherein .3The basis for the Trial Examiner's dismissal is that the "relation ofcause and effect between the filing of the charges and the denial ofemployment" was not established.He reached this conclusion be-cause he found that no application by the complainants for employ-ment was pending before Respondent at the time the charges werefiled, and, in any event, no refusal to employ or consider for employ-ment because of the filing of the charges was shown. I disagree withthe Trial Examiner on both counts.As more fully detailed in the Intermediate Report, all 11 com-plainants involved applied for reemployment on May 13 immediatelyfollowing the termination of the strike.When the applications wererejected, all these complainants, except Stutts, filed grievances alleg-ing discrimination in the rejection of their applications.No com-IThe Respondent contends,in its exceptions to the Intermediate Report, that the TrialExaminer was biased and prejudiced in making his findings of fact and conclusions oflaw, and that he made all credibility decisions against the Respondent.Upon carefulexamination of the entire record and Intermediate Report,we are satisfied that the Re-spondent's contentions are without merit.Regarding bias, the Supreme Court has statedthat even"total rejection of an opposed view cannot of itself impugn the integrity orcompetence of a trier of facts "N.L.R B. v Pittsburgh S.S. Company.337 U.S 656, 659.The Respondent has requested oral argumentThe request is hereby denied because therecord, the exceptions,and briefs adequately present the issues and positions of the parties.2 In view of our affirmance of the Trial Examiner's finding that Respondent did notviolate 8(a) (4) of the Act,we find it unnecessary to pass on the Trial Examiner's state-ments respecting a remedy if a technical violation of the section had been established3The names of these employees appear under section III, A, of the Intermediate Report. EAST TEXAS PULP AND PAPER COMPANY429plainant was successful in regaining employment through his griev-ance, and, on August 13 and 17, unfair labor practice charges werefiled on behalf of all 11 complainants alleging discriminatory refusalsto rehire following the strike.These applications for employment,grievances, and charges amply demonstrate that the complainants didnot abandon their desire for employment with the Respondent, andthat they manifested this desire for work at all critical times herein.As indicated above, I likewise reject the Trial Examiner's findingthat the filing of the charges by the complainants in no way affectedtheir opportunity for employment with Respondent.When the em-ployment applications of May 13 were rejected, the possibility of fur-ther employment was held out to the complainants, as found by the'Trial Examiner.About August 24, however, following the filing ofthe charges, when Brown, Respondent's vice president, induced Shaferto drop his charge against Respondent, Brown promised Shafer fur-ther employment if he took his name off "that petition" and said that"these men may win these cases, and it may cost the Company fifty-thousand dollars, but that they would continue to fight them ... theywouldn't be on the job thirty minutes after ... they won it the first-time, until he would fire them again, and then the NLRB may be backon his neck again, but he would continue to fire them ... it may take-ten years to get rid of them, but the Board would change one of these-days, and when he did get rid of them men, they would be deadducks . . . ."Further, when, between August 25 and 30, Brown in-duced Harding to withdraw his name from the charges, Brown toldHarding of a conversation he, Brown, had had with Foreman Robin-son in which, when Robinson asked why Shafer and Harding couldnot be rehired, Brown replied that he "couldn't even consider it atthis time while the grievances were going on."On the same occasion,Brown told Harding that if the rest of the employees did not droptheir "grievance," Respondent would, "if they were rehired . . . firethem again . . . and again ....As long as they have got them [the"grievance"] if they go back to work, I will fire them."Quite clearly,Shafer's and Harding'-, further employment with the Respondent wasconditioned upon their renouncing the "petition" or "grievance."Asfor the rest of the employees, the opportunity for further employment,which was held out to them in May. vanished after the charges werefiled; they obviously had no hope of reemployment thereafter.If Shafer's and Harding's further employment with Respondentwas conditioned upon their renouncing the charges and if the othercomplainants lost even the chance to be considered for further employ-ment, all because of the charges herein, these employees would havebeen discriminated against in violation of Section 8(a) (4). In thelatter connection, the Trial Examiner ascribed Respondent's hostilityto the employees to their having filed grievances. I would find that 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDitwas thechargeswhich Shafer and Harding had to renounce to be,considered for employment, and it was thechargeswhich moved theRespondent to bar the other employees from any further considerationfor employment. I am so persuaded by Respondent's efforts to in-duce Shafer and Harding to withdraw their charges and by Brown'sstatements in the circumstances of his conversations with Shafer andHarding, as reported above; by Harding's explanation of his use ofthe term "grievance" as referring to "the one we filed at the Company,and we filed a petition or signed a petition, or filed a petition, with theNLRB"; by the fact that both Shafer and Harding, and Moore too,had withdrawn their grievances before the charges were filed, uponpressure by Respondent; and by the fact that Stutts, although joiningin the filing of the charges, filed no grievance, and the grievances ofall the others had been disposed of as of the date of the aforementionedconversations, except for two which were to go to arbitration.Based upon these considerations, I would find that Respondent alsoviolated Section 8(a) (4) of the Act by discriminating against the em-ployees involved because they filed charges under the Act.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUnder date of August 13, 1962, a charge was filed against the Respondent alleg-ing that on May 10, 1962, it had terminated the employment of five of its employees,had discriminated against them, and had interfered with, restrained, and coerced themin the exercise of their rights under Section 7 of the Act.Under date of August 17,1962, an amended charge was filed making the same allegations but adding thenames of six additional employees to those enumerated in the original charge.Under date of September 27, 1962, a second amended charge was filed, allegingthat on or about August 26, 1962, and thereafter, the Respondent had discriminatedagainst the 11 employees named in the previous charges because they had filedthese charges with the National Labor Relations Board.Under date of September 28, 1962, a complaint was issued against the Respondentalleging violations of Section 8(a)(1) and (4) of the Act. In substance, the allegedSection 8(a) (1) violations were that the Respondent through its plant manager,Ray Brown, or through its president, R. M. Buckley, had told various employeeson different occasions that they would never be employed by the Respondent orreceive a recommendation for employment elsewhere as long as they processed agrievance filed by them with their union, and that Brown had solicited two em-ployees to withdraw charges filed with the Board, either under a promise of re-employment or a threat of future blackballing.The alleged Section 8(a)(4) viola-tionwas that the Respondent was discriminating against, and refusing to rehireor consider for reemployment, the 11 employees named in the previous charges andin the complaint because they had filed charges or were named in a charge filedwith the Board.On November 27, 28. 29. and 30, 1962, Trial Examiner William Seagle held ahearing with respect to the allegations of the complaint at Beaumont, Texas.Coun-sel for the Respondent presented oral argument at the close of the hearing, and,subsequent thereto, counsel for the General Counsel, as well as counsel for theRespondent, filed briefs which have been duly considered.Upon the record so made, and in view of my observation of the witnesses, Ihereby make the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTAt all material times, the Respondent (sometimes referred to hereinafter as EastTexas), which is a corporation organized under the laws of Delaware, has main- EAST TEXAS PULP AND PAPER COMPANY431tamed its principal office and place of business at Evadale, Texas, where it has been,engaged in the manufacture and sale of paper products.During the past 12 months, which is a representative period, the Respondent,in the course and conduct of its business operations, sold and shipped from its plantat Evadale, Texas, paper and related products valued in excess of $1,000,000, toStates other than the State of Texas. It is not disputed that the Respondent isengaged in commerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDInternational Brotherhood of Pulp, Sulphite and Paper Mill Workers, AFL-CIO;its Locals 801 and 825; and International Brotherhood of Electrical Workers, Local479, are labororganizationswithin themeaning ofSection 2(5) of the Act.Beaumont Building and Construction Trades Council, AFL-CIO (hereinafterreferred to as the Beaumont Trades Council),is also alabor organization within themeaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The dischargesThe present proceedingisanunanticipated byproduct of a plant expansion pro-gram undertaken by the Respondent in 1962.1 This program, which was designedto increase the productive capacity of the Respondent by approximately 50 percentand to require the employment of approximately 125 additional workers, was sched-uled for completion in October 1962 but at the time of the hearing construction wasbehind schedule. In May 1962, a warehouse, which was a preliminary to the plantexpansion program, was under construction by the Brown & Root ConstructionCompany.About 2 weeks prior to May 11, the Beaumont Trades Council commenced topicket the Brown & Root job, the pickets bearing signs reading: "Beaumont Build-ing Trades Council protests the working conditions on this job by Brown & RootConstruction Company."The picketing was carried on at a point where FMHighway 105 2 intersects the construction road.This road was not used ordinarilyby the employees of East Texas to gain access to the plant. But, at approximately5:45 a.m. on May 11, the Beaumont Trades Council also commenced to picket themain entranceroad which led to the East Texas plant from FM Highway 105, andwhich was used by the employees of East Texas to enter and leave the plant.At the time of this picketing, the East Texas production and maintenance em-ployees were covered by a single labor contract between the Respondent and Locals801 and 825, the production employees being represented by Local 801, and themaintenance employees being represented by Local 825. In all, there were approxi-mately 450 employees in this bargaining unit. In addition, the Respondent hada labor contract with International Brotherhood of Electrical Workers, Local 479,covering such of its employees as were represented by this union, namely its main-tenance electricians and instrument men.The contract with the Pulp and Sulphitelocals, as well as the contract with the IBEW local, contained provisions prohibitingstrikes or other interruptions to production during the effective periods of theagreements.Nevertheless, 186 employees of the Respondent who were represented either bythe Pulp and Sulphite locals, or by the IBEW local, refused, on May 11 and 12, tocross the picket line at the main entrance road to the East Texas plant .3The Re-spondent obtained an injunction against the picketing in the District Court of JasperCounty, Texas, on the morning of Saturday, May 12, and the picketing ceased aboutmidnight that day.When the East Texas management officials learned early in the morning of May11 that some of the employees were refusing to cross the picket line, they calledin the union officials, and informed them that the picketing was illegal, and that theemployees were under an obligation under the terms of the contracts to comethrough the picket line and go to work.The union officials were also told that thetimecards of the employees who had refused to cross the picket line had beenpulled from the racks but that if they reported for work within 30 minutes nothingIUnless otherwise indicated, all dates subsequently mentioned will be in 1962.2 "FM" signifies Farm to Market.3Only a few of these 186 employees were represented by the IBEW local. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould be done about their failure to report for work at 6:30 a.m. as scheduled.4The union officials agreed to attempt to get the employees back to work, and wentout to the picket line for that purpose.When the injunction put an end to the picketing, the 186 employees, who hadrefused to cross the picket line on either May 11 or 12, were told at the union hailto report to the plant on May 13, which was a Sunday, and make application for re-employment.Most of them did so, and of these 186 employees, 156 were rehired bythe Respondent, although the employees so rehired lost their seniority.All of theemployees who applied for reemployment were interviewed by L. C. Menius, theRespondent's personnel director, who told the 156 who were rehired to report forwork the next day. The employees who were not rehired were told by Menius toreport the next day to Brown.These Sunday interviews between Menius and theemployees occurred close to the hour of midnight.The 11 employees who are included in the complaint were among the 30 em-ployees who were not rehired.5The names of the 11 employees,6 the dates whenthey were first employed by the Respondent, and the nature of their jobs are asfollows:Name of employeeDate of employmentJobIke E. Baugh__________________May 30,1957 ----------------PapertesterCharlie J Dickerson -----------November 15,1954 ----------CarpenterEmile Lucille Dickerson_______February 5,1957____________Stencil inspectorW. H Sheffield ---------------April 30,1956 ----------------Caustic operatorBobby Charles Harding_______July 17,1018 -----------------Second helper, recoveryE. H. Reeves------------------------------------------------Backtender, machine room #lBilly Wilkerson_______________November 1959______________Broke beaterHarold E Shafer______________April 13, 1955_______-_____--Kiln operatorE E Cowart__________________July 21,1955 -----------------Second helper, bleach plantRoy F Moore_________________January 21, 1955_____________Cutter operatorClayton Stutts________________December 5, 1955____________Crane operator, woodyardAll of the 11 employees named in the complaint filed applications for reemploy-ment by the Respondent, and they were duly interviewed by Brown during the after-noon of Monday, May 14. But these interviews by mere formalities, since Brownhad already prepared a little list of the employees whom he either did not intendto rehire or whose rehiring he considered doubtful?The names of those not tobe rehired were marked with an "X" on this list. and Brown had put an "X" op-posite the names of each of the employees named in the complaint.Thus all ofthem were told by Brown in the course of the interviews on May 13 that theywould not be rehired.Each of these 11 employees except Reeves testified in sub-stance or in effect that Brown told them that there was nothing wrong with hiswork, and that he might be reemployed when the Respondent's plant expansionprogram was completed.Only Stutts put Brown's remarks more positively, testify-ing that Brown told him that he liked him personally, and that when the plant ex-pansion program was completed "he would sure" have something for him; andShafer merely testified that Brown told him that he would not be blackballed butwould be hired back at some later date.Brown's interviews with the 11 employees on May 14 were generally brief 8 andnot unfriendly.Indeed, there were some manifestations even of what might bedescribed as cordiality on the part of Brown, and in several instances it consistedof his promising good references elsewhere.For instance, Charlie J. Dickersontestified that when he got up to leave, Brown slapped him on the back and inquired:4 It seems that actually the employees were allowed until about 2 p m to report forworkThis would be practically until almost the end of the first shift.6 Of the 30 employees who were not rehired, 15 did not seek reemployment, and 14 ofthese 15 employees were "extra board" or temporary employees and 1 was a member ofthe IBEW.6The names of 10 of the 11 employees who testified at the hearing will be given tothey appear in the transcript.As one of these employees, E. H Reeves, did not testifyat the hearing, the date of his employment is not established.The list is in evidence as Respondent's Exhibit No 4.8 Brown himself specifically testified that his meetings with Cowart and Baugh wereshort meetingsOn May 14, about 20 employees were waiting to hale interviews withBrown. EAST TEXAS PULP AND PAPER COMPANY433"No hard feelings?" and that thereupon he replied: "Not on my part." Sheffieldtestified that he even discussed his ambitions with Brown, telling the latter that hewas taking a correspondence course, and aspired to be something more than amere operator; that Brown then intimated that he might ultimately rehire him in abetter job than that; and that Brown then gave him the names of two mill managersto whom he could apply for a job, and told him that he could use his name as areference.Moore testified that when he asked Brown whether he would give hima recommendation for other employment, Brown replied in the affirmative, and alsotold him that he could use him name freely on any employment application.Similarly, Stutts testified that Brown promised to give him a good reference.Brownhimself admitted that he promised to consider Sheffield for a foremanship afterhe had proved himself elsewhere, although he believed that this occurred at a latermeeting athis home. In the case of Mooie, Brown admitted that he told Moorethat he could use his name freely in making an application for employment, despitethe fact that he was already aware of his activities on the picket line.Even moresignificantly, in the case of Stutts, Brown also admitted that he would help himget a job, despite his past record, which included reprimands for drinking on thejob, as well as "a lot of other different things." Brown's explanation for hisleniency toward these employees was that he felt that they had learned their lesson,and that he would not, therefore, blackball them.B. The filing of the grievancesAll 11 of the employees named in the complaint except Clayon Stutts filed griev-ances after their discharges pursuant to Section 7 of the contract with Locals 801and 825.These grievances were all filed the very day following the interviews ofthese employees with Brown, except that Moore and Reeves filed their grievances onMay 21. All 10 of the employees who filed grievances based them upon a chargeof discrimination against them, alleging that the Respondent had discharged themfor failing to cross the picket line, although other employees who had been guiltyof the same conduct had been reemployed.Only E. E. Cowart alleged, in addi-tion, that he had been afraid to go to work because of threats of bodily harm tohim and his family.Section 7 of the contract with the union provided for the handling of grievancesat various levels, involving the union and company officials. In the preliminarystages, a grievance was to be handled informally by the aggrieved employee-withthe assistance perhaps of the shop steward-first with his foreman and then with hisdepartment superintendent.If no settlement was effected in this manner, the griev-ance could be carried to the resident manager and to another company official. Ifthe grievance could still not so be adjusted, it could be taken to arbitration. Inactual practice, it was Leon M. Rogers, the president of Local 801, who was priri-cipally responsible for handling the grievances on behalf of the union, and Brownand R. M. Buckley, the Respondent's president, who handled the grievances onbehalf of the Company.9The grievances filed in the present case would neces-sarily involve an interpretation of the third paragraph of section 10 of the contractwhich prohibited strikes or other interruptions to production.This provision ofthe contract reads as follows:The Company may discipline or discharge any employee or employees whoengage in or encourage a strike, and such action shall not be subject to reviewupon any ground other than that the employee did not take part in the strike.The Company agrees, however, that no discrimination shall be exercised inapplying discipline or discharge for such action[Emphasis supplied.]The first three grievances to be considered by Brown were those of Charlie J.Dickerson, Emlie Lucille Dickerson, and SheffieldThese grievances were rejectedby Brown in letters to the Union dated June 1, which apparently were written thesame day as the meetings on the grievances.The grievances of Wilkerson andMoore were similarly rejected by Brown on June 14; that of Baugh on June 28;and those of Harding and Cowart on July 10 and 12, respectively.The grievancesof Emlie Lucille Dickerson, Wilkerson, Moore, and Charlie J. Dickerson were alsocarried to a higher level, and were rejected by Buckley, the Respondent's president,on June 18, July 5 and 27, and August 15, respectively. Subsequent to the rejec-tions of the grievances of the two Dickersons by Buckley, they were carried toarbitration.The grievance of Reeves was never formally processed apparentlybecause he left the local scene to take employment elsewhere.Harding droppedg The recordshows thatWayne Robinson, the plant superintendent, participated inhandling the grievancesat the informal level. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis grievance after it had been rejected by Brown on July 10, and Moore droppedhis grievance after it had been rejected by Buckley on July 27. Shafer also droppedhis grievance but it does not appear that it had ever been considered formally byeither Brown or Buckley.ioIn his letters to the Union rejecting the grievances of Baugh, Harding, Wilkerson,Moore, Sheffield, and the two Dickersons, Brown rejected them on two grounds,namely, (1) the failure of the aggrieved employee to report for work, and (2) thenature of the activity of the aggrieved employee on the picket line.Only in thecase of Cowart was there no mention of picket line activity as a reason for reject-ing his grievance; the reason given in his case, in addition to his failure to reportfor work, was his "extremely poor work record and absentee record."The letters in which Brown disposed of the grievances were really form letters.While the paragraph in which reference was made to the failure of the aggrievedemployees to report for work was both adequate and accurate, except in one case,"the paragraph in which reference was made to their picket line activity fails to revealthe nature of this activity. It appears from the other evidence, however, that Browncharged Emlie Lucille Dickerson with telephoning to some of the East Texas femaleemployees to tell them not to report for work; Charlie J. Dickerson, with riding upand down the picket line, saluting the pickets and slapping them on the back; Moore,with pulling buttons off a woman's blouse and threatening to assault any employeeswho crossed the picket line; and Harding, with knocking on the doors of employeesand telling them not to report for work.12While the precise nature of the picketline activity of which Shafer stood accused does not appear, Brown seems to havehad at least some affidavits bearing on such activity.But while counsel for theRespondent in examining Brown, made a determined effort to establish everythingthat was said at the grievance hearings, he failed wholly to elicit any testimony thatsuggests any picket line activity on the part of Baugh, Wilkerson, or Sheffield.Indeed, there appear to have been other motives actuating Brown in selecting theemployees whom he intended to discharge, and these motives were not so muchasmentioned in the form letters, except in the case of Cowart. In fact there weresome other employees who were selected for discharge because Brown did notregard them as desirable employees, and simply took advantage of the opportunityto settle old scores. In this category were, apparently, in addition to Cowart,Baugh, Charlie J. Dickerson, Sheffield, and Wilkerson.The two employees whoaroused Brown's greatest animosity and ire appear to have been Baugh and Cowart.With respect to Baugh, Brown testified as follows:Q. Now, what respect was Mr. Baugh undesirable?A. I don't know if I said it-I said it in one of his meetings, grievance meet-ing,with Mr. Baugh and Mr. Rogers present.He was a good employee forthe first two years.He never made over sixty dollars a week until he startedto work for us.Andas soon ashe got his belly full, he started doing every-thing he could against us.He went around with a notebook and a pencil in his hand trying to getpeople to file complaints, and he was in our hair continuously.His supervisor had had some trouble, not a great deal, but he had some, ofgetting him to stick to the job because he was busy running around over themill looking for trouble.Q. Yes9A. And then-Q. Yes, go ahead. Go ahead.A. He got to be an officer of theunionand he was worse.He got to be aVice-President.So luckily he decided he would run for President, and he gotdefeated for President, and he did pretty good the last couple of months after hegot defeated.1u Although the written grievances themselves and the letters disposing of them wereproduced by the Respondent and are in evidence as Respondent's Exhibits Nos. 18 to 27,inclusive, there are no letters indicating a formal disposition of Shafer's grievance11Actually, Cowarthadreported for work on May 11, and had failed to report for workon May 12 only because his wife was ill and he had had to take her to a doctor18 In an interview which Harding had with Brown and Menius shortly after the filing ofhis grievance but before his scheduled grievance meeting, Harding asked Brown: "Howmany doors have I knocked on, and who says that I knocked on them.Was it fifteen, halfa dozen. or one?"Menius interposed to reply: "One door would be too many," where-upon Harding said: "Touche !"Harding testified that while be had not knocked on anydoors, he had visited the homes of various employees and talked to them. EAST TEXAS PULP AND PAPER COMPANY435Brown had an even worse opinion of Cowart,apparently.He testified that hetold Cowart to his face in the interview that he had with him on May 14 that he was"one of the sorriest employees we ever had."Asked on direct examination if he waspersonally familiar with Cowart's work record,he replied:"I sure was,"and he wenton to explain:"Well, he worked for me at one time when I was in the pulp mill,and I had trouble with him many times in the pulp mill.He was an alcoholic.Hewouldn't report for work.And we put up with him and put up with him and putup with him,and later we gave him reprimands in lieu of discharge."AgainBrown disclosed with reference to Cowart:"He is a sorry worker,hewasthere halfof the time.He is out laying around drunk most of the time.Hedoesn'tget alongwith his fellow employees.Hewon'tdowhat he is told.And anything else youwant to think of about this man." [Emphasis supplied.] It is evident that Brownwas seeking to create the impression not only that Cowart had been a sorry workerand a drunk in the past but also that there had been no improvement in his conducteither as a man or as employee.C. Theattempts to secure the withdrawal of the grievancesBrown's attitude toward the discharged employees who had refused to cross thepicket line hardened after all but one of them had filed grievances.Naturally thisis best exemplified by the difference in his attitude toward Stutts,who had not filedany grievance,and Cowart,who had filed a grievance.Although both had beenalcoholics,Brown was willing to recommend Stutts for other employment but hadno further use for Cowart.In the end, Brown did not confine the manifestationsof his displeasure to declining to recommend employeeswho hadfiled grievancesbut also declared to several employees when opportunity offered that he wouldrefuse to give them any recommendation for other employment as long as they hadgrievances pending against him.He made such declarations to Wilkerson,Sheffield,Shafer,and Harding.After filing his grievance on May 15, Wilkerson had left for Denver,Colorado,to take a job there.After his grievance had been denied by Brown,Wilkerson wasinformed by the Union that if he wished to carry his grievance through Buckley,he would have to returnby July6.Wilkerson,who seems to have an acute senseof grievance,and a burning desire "to clear his name," as he expressed it, andwho was also fearful that his discharge might affect the opportunities of his twosisters and a brother for employment at the East Texas plant,returned to Beaumontabout a week before July 6 and asked Rogers, the presidentof Local801, to arrangea preliminary meeting between himself and Brown,apparently so that he couldappeal to the latter to give him his job back.Itwas at this meeting in Brown'soffice, atwhichMenius and Rogers were also present,that Brown,after denyingWilkerson'splea for reinstatement,told him that he had given recommendationsfor employment elsewhere to Shafer and Reeves after they had dropped their griev-ances, and that he would give Wilkerson a recommendation if he dropped his griev-ance, which Brown compared to a knife in his back.As Wilkerson put it: "Well,he said being as I had that grievance against them that was just like holding a knifein his back,and he couldn't afford to give me a recommendation for another job."Subsequently,Wilkerson's grievance was denied by Buckley.The Union wished totakeWilkerson'sgrievance to arbitration but it failed to act within the 15 daysallowed by the contract,and Buckley refused to waive its failure to act in time.Having previously been encouraged by Brown, Sheffield, who was planning togo to Georgia to seek work,telephoned Brown in July and arranged to visit himat his home, which he did that evening. In the ensuing conversation,Brown nowtold Sheffield that since he had a grievance against him he certainly would not thinkitwould be"too smart"to recommend Sheffield,and he would not do so as longas Sheffield had a grievance against him.To this Sheffield replied as follows:I told him I felt like that I had a grievance or I wouldn't have filed it, andhe told me, he told me we couldn't win, he said there wasn't no way we couldwin.He said that they just wasn't going to lose, and I told him, I said, "Well,I don't know,Mr. Brown,"I said, "I guess we have to wait and see."On May 21, which was a week after he had filed his grievance but before it hadbeen heard by Brown, Shafer went to Brown's office and told the latter that heintended to apply,for employment at the Robertson Transport Company located closeto the East Texas plant, and asked Brown to help him get a job there. Brown toldShafer tosee aMr. Green at Robertson Transport, and that he would tell Greenthat Shafer was a good man who had made a mistake but learned his lesson and717-6 72-64-voI 143-29 436DECISIONSOF NATIONALLABOR RELATIONS BOARD"would make somebody a good hand."Thus encouraged,Shafer went immediatelyfrom Brown's office to see Green,who told him that,although he had a stack ofjob applications,he would hire him as a truckdriver since Brown had sent him.Green had Shafer fill out a dependents form,and asked him to get a license to drivea truck,for which license Shafer made application the following day, May 22.Shafer paid$6 for the license.The day after obtaining the license Shafer reportedtoGreen but was told by the latter that he did not need him.Shafer did not askGreen why because he felt that he knew why Green no longer needed him. Shaferwent back to see Brown and told him what had happened,whereupon Brown toldShafer that he could not help the latter get a job while he was stabbing him in theback with a grievance.Shafer then declared to Brown that since he had to havework somewhere,he would drop his grievance-indeed he offered then and thereto tear up his grievance and drop it in Brown'swastepaper basket-and Brownthereupon told Shafer that he would try to get him a job at a powerplant at Snow-flake,Arizona,where an old friend of his was the superintendent.Brown also toldShafer that he would consider reemploying him at East Texas after a year or sohad elapsed.Shafer obtained a job at Snowflake and worked there about 2 monthsbefore returning to Silsbee,Texas, in the latter part of July.LikeWilkerson and Shafer,Harding had a meeting with Brown prior to hisgrievance hearing.This meeting was set up by Rogers at Harding's request, andMenius was present at the meeting,which occurred a few days after the filing ofHarding's grievance.At the meeting Harding confessed that he had made a mistakein not crossing the picket line, and told Brown that he would like to get his job back.Brown replied,however, that 2 or 3 days' punishment was not enough for whatHarding had done, but repeated the suggestion that Harding might reapply afterthe East Texas plant expansion had been completed.Brown also wrote down ona piece of paper the name of a mill where Harding might apply for employment.Sometime after this meeting but before the hearing of his grievance,which occurredon or before July 10, Harding applied for employment at an insurance company,and gave the name of Brown as his reference.Harding did not secure employmentwith the insurance company, and he testified that the reason given to him therewas that East Texas had given him a bad recommendation.This matter was airedsubsequently at Harding's grievance meeting but Brown denied that he was respon-sible for the bad recommendation.At this grievance meeting, Brown was rathervehement in turning down Harding'sgrievance."He told me," Harding testified,referring to Brown, "that I didn'thave any grievance.That I had broken the con-tract.That I had filed applications for reemployment.That he had studied myreferences.He says my references weren't any damn good, that I wasn't anydamn good,and he knew because he was my reference."Thereupon Harding askedBrown whether he"was blackballed at the Company,"and Harding testified thatBrown replied that "no, that I wasn't blackballed at the Company.There's nobodyhad asked him or Mr. Menius for a reference on me.He said but he would be adamn fool to give a man a reference that was holding an ax over his head, and Ibetter get me a job damn quick before-or he would blackball me out of theindustry as long as I was holding a grievance."Asked further whether Brown hadsaid anything"about the cost to the Company," Harding replied:"Yes, sir, he saidthere was-he told me that he would blackball me as long as I had a grievance cost-ing the Company time and money,yes."Right after the grievance hearing, Hard-ing repaired,with several of the union officers or shop stewards who included Rogersand Lowe, to a cafe in Evadale, where,over coffee,they discussed the advisabilityof dropping Harding's grievance.Harding did most of the talking, and told theothers that East Texas"had him between a rock and a hard place," since he couldnot go to work for a big company without revealing where he had last worked.The union officers told Harding that it was up to him to decide whether to drophis grievance,and Harding told Rogers to drop his grievance,which was done thefollowing Friday.That Brown's efforts to induce various of the aggrieved employees to withdrawtheir grievances were not disapproved by the Respondent's highest official is estab-lished by the testimony of Moore, who, after Brown had rejected his grievance, hada hearing before Buckley.After considerable discussion of the accusations againstMoore because of his picket line activity,in the course of which Moore admittedthat he had been confused in denying his presence on the picket line on May 12,Buckley told Moore that he could not win his grievance before a jury, and advisedhim to drop the matter if he ever"wanted to work for East Texas or any other bigcompany."Thereupon Ruddick,one of the union representatives present, askedBuckley "what his answer would be" to Moore, and Buckley declared that he wouldgive it to him in writing.After the hearing Moore was advised by several people EAST TEXAS PULP AND PAPER COMPANY437working at the mill to drop his grievance, and did so, because of his fear that ifhe could not get a recommendation from East Texas, he would be unable to findwork elsewhere, especially in the papermill industry.D. Brown's attempts to secure withdrawal of the earlier chargesThe original charge, which was signed by Baugh, grew out of a meeting at hishome, which took place about 2 weeks before the charge was filed.All the em-ployees named in the original charge-Baugh, Sheffield, the two Dickersons, and.Harding-were present at this meeting.Reeves was also present but, apparently—Baugh overlooked him in preparing the original charge, and it is possible that Moore.may also have been present. Baugh, either prior to this meeting, or subsequentthereto, had also secured the consent, either directly or indirectly, of Wilkerson,Shafer, Moore, Stutts, and Reeves to the inclusion of their names in a charge againstthe Respondent.Baugh did not, however, have the consent of Cowart to the in-clusion of his name.Brown became aware, of course, of the filing of the original and first amendedcharge, both of which alleged that the Respondent had discriminated against the em-ployees named in the charges in violation of the Act.When the original chargewas received by the Respondent, Brown asked Menius to discuss the charge withthe Respondent's counsel, although Brown testified he was "not too concerned aboutit."Both Menius and Brown testified concerning what advice they had receivedbut it was Menius who discussed the problem with the Respondent's counsel, andreported to Brown what the latter had said.Apparently, the Respondent's counseltoldMenius that the charge appeared to be "completely unfounded," and that therewas nothing to worry about.Menius relayed this to Biown, who, according toMenius, thereupon said that, in view of what the latter had been told, "he was notparticularly concerned about it."Menius' testimony concerning Brown's reactiondoes not quite square with Brown's own testimony, which was, in substance, that,despite what Menius told him, he was worried.Thus, Brown testified: "I am notsure that he was telling the truth because I have been worried but he told me thatyou said we had nothing to worry about."The testimony of Menius and Brown is also not in total agreement as to whathappened after the first amended charge was received by them.According toMenius, Brown was utterly amazed at the inclusion in the charge of the names oftwo or three of the employees who, he believed, had not authorized their namesto be used, and he had therefore asked him (Menius) to contact the Respondent'scounsel again in order to ascertain whether there would be anything wrong in con-tacting the men to determine whether they were aware that their names were inthe charge.According to Menius, the Respondent's counsel told him, and hereported to Brown that, while it did not appear to make any difference, there wasnothing illegal in making the contact. In his testimony, Menius did not identifythe employees whom Brown had in mind but Brown not only did so but explainedwhy he thought they had not authorized the charge. Brown explained that hethought that Reeves would not file a charge because he had gone "to quite a bit oftrouble and expense in getting him a job" in Brunswick, Georgia, and that Shaferwould not authorize the charge because he had been sincere in talking to him, andhad even asked his help in getting him a job when he returned from Snowflake,Arizona.As for Harding, whose name had been in the original charge, Brown"just figured" he did not authorize it but did not really explain why.However,Brown's testimony does not quite agree with that of Menius either with respect towhat he wanted Menius to ask the Respondent's counsel, or with respect to what theRespondent's counsel told Menius.According to Brown, he asked Menius to talkto the Respondent's counsel to ascertain whether it was permissible for someoneelse to put the names of Reeves, Shafer, and Harding on the charge, and Meniusthen reported to him that Respondent's counsel had told him that anyone had a rightto put their names on the charge but that "if they did not want their names on thereitwould probably be a good idea for them towrite in to the Boardand tell themthat they did not authorize it."[Emphasis supplied.]Having determined to contact Shafer and Harding, Brown took steps to locatethem.Shafer had quit his job at Snowflake, Arizona, and returned to Silsbee in thelatter part of July.He had then visited Brown at his home, and asked him to re-employ him at the East Texas plant but Brown had refused to do so, telling Shaferthat not enough time had yet elapsed.Brown had suggested that Shafer might beable to secure employment at the Brown & Root Construction if he were willingto cross the picket line there but, despite the fact that Shafer had declared himselfwilling to cross "a peaceable picket line," he had been unable to secure employ-ment there.Shafer had then obtained a job as a burner with Southern Iron in 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDPort Arthur, where D. L. White, one of Brown's foremen, who had been told byWayne Robinson that Brown was looking for Shafer, contacted the latter the nightof August 22.White roused Shafer from bed and informed the latter that Brownwanted Shafer to call him.Consequently,at 8 a.m the next morning Shafer tele-phoned Brown from Port Arthur and, in this telephone conversation, Brown toldShafer that he had a NLRB "petition" with his name on it, and that he wanted toknow whether Shafer had signed or put his name on the"petition."13Shafer re-plied that,while he had not directly authorized his name to be put on the"petition,"he may have led someone to believe that he had done so.Brown then told Shaferthat he did not believe him to be the kind of a man who would sign his name to a"petition"like that.Shafer, who was telephoning Brown on his job, declared thathe had to get back to work, and Brown suggested that he called him again in abouta week.However,the following evening, Wayne Robinson came to Shafer's houseand asked the latter whether he was interested in dropping his name from the"petition."Shafer told Robinson that he was interested in doing so,but that hedid not know exactly how to go about it.Robinson then suggested that Shafer goto seeBrown at 7 o'clock that night at his home. Shafer did so, and the preliminaryconversation between them was pretty much along the same line as in the priortelephone conversation, except that Brown confided to Shafer that the Company'sattorney had told them that "they" could contact any of the men included "inthat group that they wanted to salvage," and that he was approaching Shafer sinceIlse had dropped his grievance.Brown then declared that if Shafer took his namebff the petition, he would give him "a kiln job or better" but that he would haveto wait"until all this blowed over,"and if what he was telling Shafer"went anyfurther," he would say that "it was a damn lie."Brown also explained that Shaferwould have to wait before being reemployed because he had not been punishedenough for the wrong he had done, and declared to Shafer that if any of the em-ployees were reinstated as the result of NLRB proceedings, the Company would goon firing them,no matter what it would cost, since such expenditures could bededucted from the income tax, and that the employees so reinstated would be "deadducks,"since "big companies work together."Shafer intimated that he would notwant to work for the Company under such conditions but agreed nevertheless todrop his name from the petition.Brown thereupon wrote down on a white pieceof paper the name and official address of Robert S. Breaux,the field examiner ofthe Board in the Regional Office at Houston,Texas, and on another piece of paperwrote down what Shafer could say in his letter, which was as follows:My name was used in the case without my knowledge or permission.I do not agree with the charges against the co.I have no complaint againstthe co.I want my name dropped from the petition against the co.Shafer agreed to the proposed language except insofar as it implied that he had notauthorized anyone to put his name on the "petition," and told Brown that he wouldwrite a letter but that he "didn't want to get anybody in trouble," whereupon Browntold Shafer that their attorney had assured him that the letter would not be publicized.Brown diminished the force of this assurance, however, by adding: "Well, you knowhow attorneys are, they will tell you one thing and do something else."The busi-ness phase of the meeting between Brown and Shafer being over, Brown proceededto express his feelings about Ike Baugh, and to read Shafer a lecture on the impor-tance of cooperating with his Union.Brown confided to Shafer that Ike Baughhad been begging him for a job but he declared to Shafer: "I wouldn't hire thatcommunist son of a bitch under no circumstances ... Ike Baugh is nothing but anagitator."Moreover,Brown proceeded to declare that there would be no otherunion in the East Texas plant than the Pulp and Sulphite Union, and, that if an-other union attempted to come in he would hire strikebreakers, as had been donein the case of another company in Elizabeth,Louisiana.Before parting from Shafer, Brown asked him how he could get hold of Harding,and Shafer told Brown that Harding was "somewhere around Kirbyville "AgainBrown instructed Wayne Robinson to get in touch with Harding.The two menmet in front of the City Cafe in Kirbyville, and had coffee there.They talkedfirst about how "things were going at the mill," and Robinson told Harding- "Theyare doing pretty good now but after we lost you and Shafer they were in a heckof a mess but we worked it out and now the mud is as white as Santa Claus'beard " 14This led Harding to remark: "Old Shafer was the best kiln operatorlABrown regularly referred to the charges as "petitions "14Robinson was referring to the lime mud in the caustic room where it was burned inthe kiln, and, apparently, as a result turned white EAST TEXAS PULP AND PAPER COMPANY439East Texas ever had."Robinson expressed his agreement with this opinion, andthen proceeded to the accomplishment of his mission.Robinson asked Harding:"Did you drop your grievance?"Harding replied: "Yes, sir, I did."Robinsonasked further: "Did you drop it with the NLRB?Did you write them a letter?"Harding replied: "No, sir, I didn't," and Robinson then inquired whether he in-tended to drop it, whereupon Harding declared that "when I dropped my grievanceat Ray Brown's level that I figured I dropped everything, I mean, I quit."Robinsonthen went on to explain to Harding that to drop his name from the NLRB "peti-tion" he would have to write a letter.Harding asked for the NLRB address, andRobinson told Harding he would have to get it from Brown and call him.Robinsonmade the telephone call about 4:30 in the afternoon of that same day but suggestedthatHarding come to Brown's house at 7 p.m. that night to discuss the matter.Harding appeared, therefore, at Brown's home at the appointed time.After somepreliminary conversation, Harding came to the point of the meeting by remarkingto Brown: "Mr. Brown, Mr. Robinson said there was some matter that I had, thingsI had to doto clear you,"but Brown replied to this presumptuous suggestion:"Not to clearme,but to clearyou."[Emphasis supplied.] The conversation upto this point had occurred at the side of Brown's house but the latter nowtook Harding into the house and introduced him to his wife.After she hadleft,Brown remarked to Harding: "Off the record, Wayne Robinson askedme last week why that I couldn't-we couldn't rehire you and Shafer, and I toldhim that I couldn't even consider it at this time while these grievances were going on.The other people would think I was going soft and that I was going to give them alltheir jobs back."Brown then asked Harding whether he would write a letter tothe NLRB, and whether he had authorized Ike Baugh to sign his name to the charge.Harding had to confess in all fairness to Ike Baugh that he had been present at thelatter's home when the "petition" was discussed, and that he had not told Baugh notto put his name on it.This led Brown to declare in general terms that Ike Baughhad signed all the names to the petition without any authority whatsoever, and thatwhen "one boy" discovered that his name was on the "petition," he threatened "tokill the s o.b. [referring to Ike Baugh]."Brown for some reason that is not clear,unless it was the mention of this "boy," went on to tell Harding a story about theproprietor of a small grocery store in Evadale who had a son working at the EastTexas plant, and whom the Building Trades Council had threatened to run outof business if his son crossed the picket line.Brown explained that he had metthis threat by encouraging the East Texas employees to trade at this grocery store,with the result that its proprietor was in better shape than ever.Brown also toldHarding about a boy for whom he had obtained a job but whose name was, neverthe-less, on the "petition."Brown confided to Harding that he had called this boy'semployer and told him about it, and his employer had asked Brown, "Do you wantme to fire that man?" but Brown had replied in the negative.As in the case ofShafer, Brown also told Harding in the course of his conversation with him, thathe would keep on firing any employees who might be reinstated as a result of Boardproceedings.In one respect at least Brown was better prepared for his interview with Hardingthan with Shafer.He had had the name and address of the field examiner in theRegional Office typed on a 3- by 5-inches white index card, and in the course ofhis interview with Harding he had handed it to the latter. Immediately after leav-ing Brown's house, Harding went to see Shafer, and took the white index cardalong with him.Shafer and Harding compared notes on their respective interviewswith Brown, and Shafer showed Harding a letter which he had had his wife writeon August 26 and in which he had requested that his name be removed from the"petition" against East Texas, since he had no complaint against the Company.However, Shafer had not yet actually mailed the letter, and he was, therefore, ableto show it to Harding, who, on the reverse side of the white index card whichBrown had given him prepared a rough draft of his own to be sent to the field ex-aminer in the Regional Office 15AfterHarding left, Shafer mailed his letter tothe Regional Office where it was received on August 31.Harding delayed mailinghis letter to the Regional Office for a day or two, and, although it is dated August 30,itwas not actually received in the Regional Office until September 3.15 Shafer's wife had actually written and addressed the letter in green ink, and whenHarding wrote his draft on the reverse side of the index card, he used, apparently, thesame green ink. 440DECISIONS OF NATIONALLABOR RELATIONS BOARDE. CredibilityresolutionsIn recountingthe words and deeds of the Respondent's executives, I have rejectedtheir testimony to the extent that it isinconsistentwith the testimony of the otherwitnesses.Thereare numerousreasons for doing so, quite apart from demeanor.(1) Evenassumingthat all thewitnesseswere testifying with equal veracity andin accordance with their best recollections, the testimony of those witnesses who werepresentat a great many of the interviews or meetings would tend to be less reliablethan the testimony of those witnesses who attended only a few.The dischargedemployees had only two or threemeetingswith either Brown or Buckley or both.Rogers, the president of the Union, who testifiedas a witnessfor the Respondentattended a considerable number of the grievance meetings 16 but they were few incomparisonwith themeetingsattended by Menius and Brown. John Lowe, oneof the shop stewards, who was also a member of the grievance committee, attendedonly six of the grievancemeetings.17The recollections of Rogers and Lowe were,thus, lesslikely to be fallible than those of Menius and Brown.The latter werepresent at so manymeetingsand interviews thatit isdifficult to understand howwithout notes (which they did not have when testifying) they could rememberwhat was said at any particularmeeting.They had meetings or interviews notonly with the employees who are listed in the complaint but with a considerablenumber of others.Menius estimated the number of grievance meetings attendedby him at 25 or 30, and added: "Those days were filled with meetings and some ofthem were grievancemeetingsand some of them were, of course, other meetings."He conceded also that "there were so many of them it's difficult to recall sometimeswhether something was said at one level or at the other." Brown also made itplain that he was bewildered by the great number of meetings he had attended, andhe sometimes confessed that he could not be sure whether he had said somethingat onemeeting rather than another.He, too, exclaimed at one point in his testi-mony: "I had so manymeetings,I can't recall everything that was said."Thiswas indeed an understatement, for he sometimes could not recall what actuallywas said, and he sometimes confused discussions that must have taken place atgrievancemeetingswith discussions at May 14 meetings.The latter were generallyvery brief; and the remarks exchanged between Brown and the employees couldhardly be said to be very extensive. In addition, it is probable also that an individ-ual employee, whose employment depended on what Brown or Menius or Buckleytold him, would be more likely to remember what was said to him alone than thatthe Respondent's executives, who had to talk to a great many employees, and whoseown security was not at stake, would remember what they said to an individualemployee.(2) In addition to manifesting defects of memory, Brown undermined his credi-bility by the wholly improbable nature of some of his testimony, by some of thecontradictions and explanations which he indulged or offered, and by the characterwhich he displayed in his dealings with some of the discharged employees.The best illustration of Brown's unreliabilityas a witnessishis testimony withrespect to Cowart.Brown's picture of Cowart was completely shattered on cross-examination.With mounting embarrassment, he was forced to admissions thatplainly indicate that Cowart was actually a desirable employee. In fact, Cowarthad received no less than 14 suggestion awards; in November 1960, he had becomethe recipient of a letter from Buckley, the Respondent's president, congratulating himon his "record of achievement" during his past 5 years of service with the Company;and, as late as October 1961, he had been the leadoff subject in a column of per-sonalsin the company monthly magazine, "The Eastexan."Moreover, Brown wasforced to admit that he knew that Cowart had joined Alcoholics Anonymous, and,although he would not admit that Cowart's attendance record over the past 31years had been as good as that of any emnloyee, he did grudgingly concede that"he has been on the job good recently." The record does not make clear preciselywhat the basis was of Brown's animus toward Cowart about whom he was, appar-ently,more reticent than about Baugh. It is ironic, moreover, that Brown shouldhave had so little use for Cowart, although he had actually crossed the picket lineon the first day of the work stoppage, and failed to report on the second day fora reason that had no connection with the existence of the picket line and although16 Rogers testified specifically,however, only with respect to the meetings at whichMoore, Harding,and Wilkerson were present.Speaking of the grievance meetings in gen-eral,Rogers, at one point in his testimony,exclaimed*"There were so many of them "17 Loweattended the meetings only of Baugh,Emile Lucille Dickerson,Sheffield,Hard-ing,Cowart,and Moore EAST TEXAS PULP AND PAPER COMPANY441he was the only one of the employees mentioned in the complaint who did not par-ticipate in the filing of the charges against the Respondent.In my judgment,Brown also undermined his credibility by stubbornly refusingto admit that when he interviewed the discharged employees on May 14, he toldany of them that he might consider them for reemployment when the expansionof the plant facilities was completed.He did admit that he made such a statementto three of them-Harding,Shafer, and Sheffield-but he contended that this oc-curred on other occasions and under different circumstances.However, in insistingthat he never made such statements to any of the others he was not only denyingthe testimony of a small cloud of witnesses but he was also denying testimony thatwas inherently credible.Most of the employees whom he was discharging wereold employees,having had 4, 5, and even 6 years of service at the East Texas plant,any many of them had worked under him personally.While he suspected some ofthem of improper picket line activity,none of them had yet filed grievance againsthim and,even judging by his own testimony,the interviews were not unfriendly.Surely, the slightest degree of humanity would suggest that he hold out a hope,however vague, that the employees being interviewed might be reconsidered forreemployment a year or two later when the new plant facilities had been completed.Moreover,by holding out this hope he was not really committing himself to re-employing any of them.He was not promising to reemploy them but only toconsider them for reemployment in the future.When the simple logic of thissituation was put to him during cross-examination,and he was asked to explain whyhe would not tell the discharged employees whom he was interviewing on May 14that they might be reconsidered for reemployment, he could only exclaim petulantly:"Because I knew they would not be because I had too much trouble from them inthe last few years. I was too glad to get rid of them." But, in offering this explana-tion, he only contradicted the testimony which he himself had already given aboutthese very same employees.He had already testified that he told Emlie LucilleDickerson that "frankly, I think you are a pretty good worker, I have no complaintson your work. I have complaints on what you did on the picket line ....Hehad already also testified that when Moore asked him for a recommendation, hetold the latter: "I will tell them that you are a good cutter operator, if you willlearn to cooperate with your company and your union;" and that when Wilkersonpleaded that he wanted to clear his name he had told the latter: "Well,I don't knowthat there is anything so bad against your name."Moreover,in the formal lettersrejecting the grievances of the employees who had filed them,he had mentioned onlythe poor work record of Cowart as a reason for not rehiring him.(3)On thequestionwhether Brown attempted to secure withdrawal of thegrievances of some of the employees,Rogers,who appeared as the Respondent'sfirst witness,supported the testimony of Harding and Wilkerson by testifying thathe had heard Brown at meetings with these employees tell each of them that hecould not recommend him as long as his grievance was pendingRogers alsosupported the testimony of Shafer by testifying that Shafer called him on his wayto Snowflake and, after explaining that Brown had told him that he would notrecommend him unless he dropped his grievance,asked him (Rogers)to drop hisgrievance so that be could get a recommendation for a job.Menius, who followedRogers to the stand,when questioned concerning the statements made by BrowntoWilkerson and Harding on the subject of dropping their grievances, behaved ina rather puzzling,ifnot incomprehensible,manner. In relation to Wilkerson, hefinally answered the question by stating:"I don't recall anything about that."Buta moment later,when asked the same question in which was now included thecomparison of the grievance to a knife in Brown's back, he declared flatly- "Thiswasn't said."In relation to Harding,he followed virtually the same procedurein reverse a few minutes later; be first answered"No," and then:"No, he didn't,not that I recall."Thus,Menius contradictedbothhimself and the Respondent'sprevious witness, Rogers, whose testimony had presumably been given in his pres-ence.18It is no wonder then, that when Brownfinallytook the stand the followingday, be abandoned Menius altogether.Brown admitted that be had told Sheffieldthat he could not recommend him as long as he had a grievance against the Company,and that he had indeed made the same statement to several of the employees. But,having made this confession,Brown proceeded to enter a plea in avoidance basedupon the contention that he had also explained to the employees that the reasonwhy he could not give them a recommendation while they had grievances pendingagainst him was that the recommendations might be used against him if the griev-IsAlthoughMenius was at the hearingevery day,I have no way of knowing at whattimes he may have been absent temporarily from the hearing room. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDances were taken to arbitration.But, it isdenied by all the employees to whomhe declined to give recommendations because they had grievances pending thatBrown gaveanysuch explanation, and I credit their denial. It is true that Rogers,whose testimony I credit in general, did testify that Brown stated atoneof thegrievance meetings that if he recommended the employee "he could come back anduse it against him in arbitration" but he could not remember at whose grievancemeeting Brown made this statement.Thus even if Rogers' recollection of this in-cident is correct, which I am inclined to doubt, Rogers' testimony does not establishthat the possibility of arbitration was mentioned to Wilkerson, Sheffield, Shafer, orHarding.In any event, it seems to me rather unlikely that Brown would havevouchsafed any further explanation to the aggrieved employees; the pending griev-ances were the obvious explanation, and I find it hard to believe that Brown wouldalso have revealed the motive behind the explanation, or given, in effect, a doubleexplanation.If Brown were thinking in strategic terms, he would be more likelyto reveal his thought in a more direct and vivid manner. Indeed, Sheffield's testi-mony that Brown told him that it would not be "too smart" for him to recommendhis as long as he had a grievance against him indicates the furtherest that Brownwould probably have gone in revealing the state of his mind.The mention of thepossibility of arbitrationseems,moreover, one of those legalistic afterthoughts whollyalien to Brown's ordinary modes of thought.He made it pretty plain at the hearingthat he both distrusted lawyers and had little, if any, understanding of legal prob-lems.The similes employed by him in relation to the grievances-his comparisonof them to a knife in his back or an ax over his head-indicate pretty clearly thathe thought of the grievances as personal attacks upon himself.ie(4)As for Moore's testimony that Buckley advised him to drop his grievanceif he ever wanted to work for East Texas or any other big company, it stands whollyunrefuted, since Buckley himself was not called as a witness by the Respondent,and there appears to be no good reason for discrediting Moore.To be sure, bothMenius and Brown, who were both present at the grievance meeting with Buckley,denied that the president of the Respondent made the remark attributed to him butdenial by proxy can be accepted only when the proxies are themselves crediblewitnesses.Counsel for the Respondent argues, to he sure, that both Rogers andLowe support Menius and Brown in their denials that Buckley warned Moore todrop his grievance but this argument rests upon a wholly inadequate basis.Rogersdid not give the positive testimony attributed to him when he was asked whetherBuckley had told Moore that he could not win his grievance before a jury andadvisedMoore to drop it.Rogers' reply was, "I don't remember whether he saidthat or notI don't remember that being said."This hardly adds up to a clearand positive denial.As for Lowe, his testimony with respect to Buckley's meetingwith Moore was as follows:Q. Did you attend Mr. Buckley's meeting with Mr. Moore?A. Yes, I did.Q. At that meeting did Mr. BuckleythreatenMr. Moore in any way?A. I do not recallhim threatening him. [Emphasis supplied.]It is apparent that Lowe's testimony is also not very positive or clear and itseffect is weakened, moreover, by the vagueness of the term "threat" in relation tothe subject matter of the question.Counsel for the Respondent chose not to definewhat he meant by a threat in the context of his question.(5)The record in this case is full of talk about blackballing and the threat ofblackballing is implicit in the refusal to recommend employees as long as theywere processing grievances.Brown told both Shafer and Harding that he was not10Counsel for the General Counsel argues that Brown's fear of arbitration was in factwholly unfounded because the third paragraph of section 10 of the Respondent's laborcontract in fact gave himcarte blancheto discharge employees who had engaged in astrike.I do not accept this argument because it overlooks the last sentence of this provi-sion which barred discrimination in applying discipline for strike action, which was thereal basis of the grievances.The Respondent had good reason to be concerned about theeffect of this provision abut I doubt that Brown personally understood its significance.Ofcourse, the thought may possibly have crossed Brown's mind that favorable recommenda-tions for employment might embarrass him if the grievances went to arbitrationBut hewould have been very foolish to have given utterance to such thoughts, for they wouldhardly have reflected a very high ethical standard. Brown would in effect be saying thathe could not afford to tell the truth about an employee if it was against his interests. Ifso, he could well have resolved not to tell the truth as a witness for the same reason. EAST TEXAS PULP AND PAPER COMPANY443blackballing them or anybody else.But these were empty declarations,for theevidence indicates that he actually did blackball Shafer and Harding.The blackballing of Shafer was particularly reprehensible,since it occurred afterBrown had,seemingly,agreed to help Shafer to obtain employment.There is nogood reason to doubt the testimony of Shafer that when he wentback toBrown afterbeing rejected by Green,Brown told him that he could not help him get a jobwhile he was stabbing him in the back with a grievance.This amounted to aconfession on Brown's part that he had blackballed Shafer.The most damagingwitness against Brown was none other than Shafer,who was indeed the GeneralCounsel's star witness, for the testimony of Shafer,so far as the blackballing isconcerned,does not rest merely upon his unsupported word. Shafer actually pro-duced the application which he had made for a license to drive a truck,and forwhich he had paid$6.Itwould take strong evidence,which the Respondent didnot produce,to rebut the presumption that Shafer,who was unemployed,and whowas desperately looking for a job, would not pay out$6 to get a license if he had notbeen hired by Green.Despite the denials of Brown and Menius,I am also convinced that Brown black-balledHarding with the insurance company.Although Harding's testimony thatBrown declared to him at the grievance meeting that he would blackball him out ofthe industry as long as he held a grievance against him followed Harding's rejectionby theinsurance company, it is nevertheless significant in indicating what Brown'sintentions towards Harding were.It is no less significant that Brown declared toHarding at the grievance meeting thathewas Harding's reference.This is con-sistent only with the assumption that Brown would have to be consulted about anyemployment for Harding.Moreover,this is not merely a logical deduction.Hard-ing testified that when his rejectionby theinsurance company was being discussed,Brown had told him that"all requests for references were being referred to him."Furthermore,the inference that Brown blackballed Harding does not rest merelyupon the unsupported testimony of Harding himself. It is buttressed also by oneof the Respondent's own witnesses,Rogers, who testified that when the blackballingof Harding at the insurance company was discussed at the grievance meetings,Menius commented: "If they contact for reference, they have to contact myself orMr. Brown," and he says "We have no record of it." But Menius would hardlyhave made a record of the blackballing of an ex-employee.(6)Having obtained the advice of counsel,having sought out Shafer and Hard-ing through others, having invited them to his home in order to get their nameswithdrawn from the charges, having drafted in his own handwriting the very letterof withdrawal, Brown did not deny, of course, any of these acts or efforts.However,he did attempt to represent his enterprise as praiseworthy, and he did attempt to denyeverything of an incriminating nature that passed between him and Shafer, or be-tween him and Harding in his separate interviews with each of them. I must rejectthese explanations or denials.Brown attempted to create the impression that in approaching Shafer and Hardinghis aim was only to straighten out the record.What exactly he meant by this, henever made clear himself. If he meant by this that he was not at all concernedabout the filing of the charges-as Menius understood him to say-he certainly wentto a great deal of trouble for nothing.Brown was, of course, concerned about thecharges, as any employer would be, even if the charges were unfounded, but this isnot to say that he also did not have personal reasons for seeking the withdrawalof the charges.He considered that he had tried to help Shafer and Harding but, now,they were showing, apparently, base ingratitude by joining in the filing of chargesagainst him.He still seemed to think so even though he had been advised by counselthat anyone could file a charge, and put anyone's name on it.Either he did notunderstand this legal point, or it made no difference to himHe simply had toassure himself that those to whom he had extended a helping hand had actuallynothing to do with the charges 20 If they had participated in this step, he wasresolved that it would be so much the worse for them. This is really what Brownmeant by straightening out the record. I deduce this from Shafer's testimony con-cerning the advice Brown had received that he could legitimately engage in asalvage operation and from the rebuke administered to Harding by Brown when theformer suggested clearinghim.Counsel for the Respondent relies, apparently, on Brown's denials of all theincriminating statements attributed to him by either Shafer or Harding in the inter-20Actually,Brown had also made a half-heartedattempt tocontact Reeves whom he hadhelped to get a jab but Reeves was,apparently,too far away-in Brunswick,Georgia-andthe attempt was abandoned. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDviews in which he asked them to withdraw from the charges against the Respondent.I do not, however, credit these denials.The most incredible of Brown's denials wasthat he had not confided to Shafer that Ike Baugh had begged him for his jobbut that he would not rehire the "Communist s.o.b."Considering the state ofBrown's feelings about Baugh, he would hardly say anything very flattering abouthim, and it would be almost unnatural if he did not give expression to his feelingswhenever the opportunity offered itself.The occasion for his interview with Shaferwas such that it was virtually inevitable that Baugh would be discussed, since Baughhad been instrumental in getting the charges filed, and the charges were the subjectunder discussion.Furthermore, sometime before making the denial in relation toBaugh, Brown had himself testified that in his interview with Baugh on May 14Baugh had begged him to give him his job back. There was thus an actual basisfor the confidenceFinally, at least two of Brown's denials were not very firm andentirely unqualified, as appears from the following testimony which he gaveQ. Did you talk to him [Shafer] at all about the Building Trades Union orthe fact that the Company was going to keep the Pulp, Sulphite Union in theplant at that meeting?A. I don't think I didbecause I had mentioned that we had a good unionand we got along pretty good, and we-they had good officers and we wouldlike to keep the union we had, and we couldn't live with the Metal Trades Unionon account of their strikes, but at this meeting,no, I didn't mention anythinglike that.Q. Did you say anything to Mr. Shafer at this meeting or did you say any-thing to any employees about if another union was going to come in you wouldhire strikebreakers and do just like they had in Elizabeth, Louisiana?A. No, I did not . . .Q. . . Let me ask you this, Mr. Brown, at this meeting you had with Mr.Shafer in August did you say anything to him that the company attorney hadassured the company that his getting his name off the charge wouldn't bepublicized?A. No, uh-uh, I never mentioned that, no.Q. Did you talk to him anything about lawyers at all?A. I certainly didn't, no.Q.Well, I am very serious, did you say that you knew how attorneys were,they would tell you one thing and do something else?A. I could have said that, but I don't believe 1 did.Q. All right, sir.TRIAL EXAMINER: You mean you believe that?The WITNESS: Yes, sir.In addition to relying on Brown's denials, counsel for the Respondent appearsto argue that Shafer's testimony that Brown told him that if he took his name offthe "petition" he would give him a kiln job or better when "all this blowed over,"and Harding's testimony that Brown told him that he had discussed the rehiringof Shafer and himself the previous week but that he had told Robinson that hecould not even consider it "while these grievances were going on" is inherently in-credible because such statements were not required by the logic of the situation.The basis for this contention appears to be that as soon as Shafer and Harding werecontacted they at once expressed their willingness to drop the charges, and hence thatBrown had no reason for offering them any inducment. But, while the premise ofthis argument seems to be correct, I cannot accept the conclusion that has beendrawn from it. It is true that both Shafer and Harding expressed willingness towithdraw from the charges as soon as they were contacted, and neither of themmade it a condition of his withdrawal that he be restored to his job 21As I under-stand the testimony of Shafer and Brown, they did not even claim that they madeany such condition.Shafer's testimony is rather that Brown voluntarily told himthat he would be reemployed later, and Harding's is only that Brown told him abouthis discussion with Robinson concerning the reemployment of Shafer and himself.But there is nothing inherently improbable or incredible in their testimony. It isa datum of common experience that men often do what they are not required todo, and that rewards may be conferred upon persons who performed acts withoutany expectation of reward.Even though Shafer and Harding had asked for norewards, Brown may well have felt that they deserved some consideration and toldziHarding,indeed, sotestified explicitly when he was asked: "At anytime during thismeeting with Mr Brown did you ask Mr Brown for your job back?" Harding's answerwas: "No, sir,I didn't." EAST TEXAS PULP AND PAPER COMPANY445them so.There was, moreover, the danger that if no prospects were held outto them, that they might change their minds, and renege on their promises to mailthe letters of withdrawal. It is possible also that Brown's conscience may havebothered him a little.Shafer and Harding happened to be the two employeeswhom Brown had blackballed into withdrawing their grievances.They were in aspecial category of employees who now perhaps deserved to have their periods ofpunishment shortened somewhat. I could well believe that Brown would notpromise to reemploy Baugh even if he agreed to drop the charges he had filed.But I have no difficulty in believing that Brown would express a willingness to re-employ Shafer and Harding especially since that willingness was not very immediate.Incidentally, it is also significant that the Respondent never called Wayne Robinsonas a witness to deny that he and Brown had discussed the reemployment of Shaferand Harding during the period Brown was attempting to get the charges withdrawn.In summary, then, the evidence is, so far as its disputed aspects are concerned,that Brown did tell the employees whom he interviewed on May 14 that they mightbe reconsidered for employment when the plant expansion facilities were completed;that either Brown or Buckley told various of the employees that they could notexpect recommendations as long as they persisted in processing their grievanceswithout explaining his fear of arbitration; that as a result Shafer, Harding, andMoore actually withdrew their grievances; that Brown actually blackballed Shaferand Harding when they were attempting to secure employment elsewhere; andthat Brown then induced Shafer and Harding to withdraw from the charges againstthe Respondent, and volunteered the assurance that they would be reemployed at alater date when he was no longer embarrassed by the pending grievances, and alsothreatened to discharge again any former employee who might be reinstated as aresult of the filing of the charges.F. Concluding findingsI am of the view that the declarations of Brown or Buckley to Wilkerson, Sheffield,Shafer, Harding, and Moore that they could not expect recommendations for otheremployment as long as they continued to process their grievances against the Re-spondent were violative of Section 8 (a)( 1 ) of the Act. I assume that the Respond-ent'smanagement officials were privileged to give their honest opinions of theirformer employees to other employers who might be interested in employing them, andwho made inquiry concerning them, and that they were equally privileged to refuse togive any opinion concerning their former employees.But their privileges didnot extend to putting pressure on such former employees to withdraw pendinggrievances if they desired to secure recommendations to other employment.Thesegrievances had been filed pursuant to a collective-bargaining agreement betweenthe Respondent and the union of which the aggrieved employees were members,22and in filing and processing of the grievances they had the active support of theunion's officers.The employees were engaged, therefore, in a form of concertedunion activity which was protected against "interference," as well as against "re-straint and coercion" as these terms are employed in Section 8(a)(1) of the Act.The Respondent was interfering, moreover, in a form of concerted activity which isrecognized in Section 9(a) of the Act as so basic that it is preserved to individualemployees or groups of employees even when a recognized bargaining agent exists.The Board has specifically held that even an individual employee who asserts aclaim under a collective-bargaining agreement is engaged in a form of concertedactivity, since such activity is "but an extension of the concerted activity giving riseto the agreement," 23 and the employees in the present case who filed grievances werealso engaged in implementing the collective-bargaining agreement with their em-ployer. If it is important that employees who are engaged in the concerted presenta-tion of grievances be protected against discharge for such activities, as has beenrepeatedly held,24 it is no less important that they be protected against threats22 Sheffield and Shafer were, indeed, particularly prominent in the union, Sheffield beinga member of the grievance committee and Shafer being a shop steward at the time of hisdischarge.In addition, Sheffield had also been recording secretary of Local 801 in 1958,1959, and 196023 SeeMerlyn Bunney and Clarence Bunney, Partners, d/b/a Bunney Bros ConstructionCompany,139 NLRB 151624 See,for Instance,N.L R B. v. Hymie Schwartz, d/b/a Lion Brand ManufacturingCompany,146 F. 2d 773, 774 (C.A.5) ; Salt River Valley Water Users' Association v.N.L.R B ,206 F.2d 325,328 (C.A. 9) ;N L.R.B. v. Smith Victory Corporation,190 F. 2d56. 57(CA. 2). 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDof denial of employmentby any employers because theyhave filed grievances againsttheir discharge.It is well settled that no actual interferencewith employees'rightsneed be shownin order to establisha violation of Section 8(a)(1) of the Act.The test is simplywhether itcan be reasonablysaid that the conduct of the employer tends to interferewith the freeexerciseof the rights of the employees under the Act 25 However, in thepresent case,the pressureput upon the employees to withdraw their grievances wassuccessful in the casesof Shafer, Harding, and Moore, who withdrew their grievances.Moreover, the recordalso showsthat prior to puttingpressureon Shafer and Hardingto withdraw their grievances, Brown had actually blackballed them in their effortsto secureemployment, and these were acts which were even more grievous violationsof Section8 (a) (1) of the Act.I am awarethat it is conceded that the five employees who were processingtheir grievances had been guilty ofengaging in anunprotected concerted activityin refusingto cross the picket line.But this did not render unprotected and unlaw-ful all further concerted activity on their part.They did not becomecaput lupinum.For refusing to cross the picket line they had been duly punished by being dischargedIn processingtheirgrievances,however, they wereexercisinga right that was assuredto them bythe same agreementwhich, presumably, justified their discharge.Thefilingof their grievances certainlyraised questions"involving the application or inter-pretation of this Agreement," and they were entitled to process their grievances with-out interference, restraint, or coercion on the part of the Respondent.It isequally clear that Brown's conduct in attempting to secure withdrawal ofthe charge against theRespondentalso violated Section 8 (a) (1) of the Act.TheBoard has held that there is inherent in the statutory rights of employees under theAct the right to seek their vindication in Board proceedings 28 and there can be littledoubt that Brown's maneuvers in approaching Shafer and Harding, and in inducingthem to disassociate themselves from the charges were calculated to inhibit andunderminethe investigation of the charge on their merits, and must be judged asparts of Brown's overall program of eliminating all complaints.Brown had alreadyTeduced Shafer and Harding to a condition of dependence and an expectation ofrewards if they were complaisant enough to fall in with his desires, and the merefact that they accepted with alacrity his further proposals that they withdraw fromthe charges does not render them any the less acts of interference.They did notneed to be conditioned on rewards, and hence the fact that the rewards were, so tospeak,ex post factoiswholly immaterial.Furthermore, since in the interviewsin which Brown sought to secure the withdrawal of the charges, he also indulged inovertmanifestations of union animus and threats of discharge of any employeeswho might be reinstated as a result of the filing of the charges, he demonstrated onlytoo plainly that his objective was not a disinterested investigation of the charges.I am of the opinion, however, that the record presents an insufficient basis for find-ing a violation of Section 8(a)(4) of the Act.The difficulty is not that the indi-viduals who are the subject of the complaint had been discharged by the Respondent,and were therefore, no longer its employees. It is now well settled that Section8(a) (4) of the Act also covers applicants for employment 27The difficulty is ratherthat none of the 11 employees who are the subjects of the charges ever put Brownto the test of decision after the charges were filed, and it is, therefore, not possibleto say that there existed a relation of cause and effect between the filing of the chargesand the denial of employment to them.As the court said in F.W. Poe Manufac-turing Company v. N.L.R.B,119 F. 2d 45, 48 (C.A. 4), a case involving a chargeof violation of Section 8(a)(4) of the Act, in which the employee concerned failedto make applicationafterthe filing of the charge: "The National Labor RelationsAct is not concerned with hypotheses, but with realities; it does not seek to prohibitevil intent but unfair labor practices . . . ."28asN.L R.B v. Illinois Tool Works,153 F 2d 811, 814 (C.A7) : N L R.B. v. Wilbur H.Ford. d/b/a Ford Bros.,170 F. 2d 735, 738 (C.A.6) ; Time-O-Matic, Inc. v. N L.R B.,264 F 2d 96, 99 (C A 7) : BlueFlash Express, Inc,109 NLRB 591, 59320 See, for Instance,Better Monkey Grip Company,115 NLRB 1170, andHilton CreditCorporation,137 NLRB 5627 SeeJohn Hancock Mutual Life Insurance Company v N.L R B.,191 F 2d 483, 485(C.A.DC.) ;N.L.R B. v Syracuse Stamping Company,208 F. 2d 77, 80 (C.A. 2) ;N L.R B. v. Lamar Creamery Company,246 F 2d 8, 10 (C A. 5).28 Although the court declined to enforce the Board's decision In this case (27 NLRB1257), the Board quoted the pronouncement with approval in the subsequent case ofElectrical Construction Corporation,108 NLRB 340. I assume, therefore,that it adoptedthe court's views. EAST TEXAS PULP AND PAPER COMPANY447The record shows that Sheffield actually withdrew the application which he hadfiled on May 13.The otherdischarged employees never withdrew the applicationswhich they had filed the same day but these applications were all rejected by Brownthe followingday.Theserejections were not based,however,on the filing of thecharges,which didnot occur until 3 months later, but on the prior employmentrecord of the applicants as viewed by Brown and upon his beliefs with respect totheir activities on thepicketline.Between the date of the rejection of the applica-tions and the date of the filing of the original charge, Brown did develop an animositytowards many of the discharged employees but this was attributable to their filingof grievances against him.In a technical sense, a grievance is not the same, cer-tainly, as an application but even if, straining the concept,itwere construed as anequivalent,Section 8(a) (4) of theAct onlymakes it an unfair labor practice todiscriminate against an employee,or an applicant for employment,because he hasfiledchargesunderthe Act.While discrimination by reason of the filing ofa griev-ancemay be a violation of Section 8(a)(1) and(3) of the Act,it is not a violationof Section 8(a)(4) ofthe Act,and, in any event,the complaint does not allege aviolation of Section 8(a) (3) ofthe Act.Apartfrom Shafer and Harding,moreover,none of the discharged employees whoare the subject of the Section 8(a)(4) charges had any contact whatsoever withBrown after the filing of the charges.While,as the court also conceded in thePoecase, there is little doubt that Brown would not have welcomed employment applica-tions from any of the discharged employees, and that if they had been made suchapplications he would have rejected them out of hand,in the absence of actual appli-cations,thismust remain in the realm of speculation.Counsel for the Respondent argues strenuously that in the period following thedischarges Brown had jobs available for the discharged employees but that it isinconceivable that Brown would ever have reemployed any of them because of hisfeelings towards them.This may well have been true up to the period of the filingof the charges but this is not a consideration that is in itself decisive.If, after thefiling of the charges, there had been applications made by the discharged employeesto Brown and, in rejecting them, he had also been influenced by the filing of thecharges, the fact that he had other preexisting reasons for rejecting the applicantswould be immaterial.The general rule applicable in discrimination cases underSection 8(a)(3) of the Act mustlogically be applied also to cases arising underSection 8(a) (4) ofthe Act.On the other hand,I am unable to understand the tremendous stress put by counselfor theGeneral Counsel upon the fact that Brown,in interviewing the dischargedemployees on May 14, told them that he might reconsider their reemployment whenthe plant expansion program was completed, and the hiring of a considerable numberof additional employees became necessary. It seems to me that,while this condi.tional promise which Brown made to the discharged employees has some significance,its significance lies in showing how Brown's attitude toward the discharged employeesaltered after their grievances had been filed.The conditional promise, which in any-event could not have been executed for almost another 2 years, could not form thebasis of a finding of violation of Section8 (a) (4) of the Act.The cases of Shafer and Harding differ somewhat, of course,from those of theother discharged employees.Theydid have direct contact with Brown after thefiling of the charges, andwhile theywere not applicantsfor employment by theRespondent in a technical sense, it can certainly be said that Brown was aware whatthey wereinterested in reemployment at East Texas.The basic difficultyin theircases is that Section 8(a)(4) ofthe Actis aimed at denials of employment ratherthan at promises of employment,and Shafer and Harding were promised employ-ment, although the fulfillmentof thepromise was to be delayed.If this delaywere attributable to the filing of the charges, some basis,might exist for concludingthatSection 8(a) (4) of theAct had beenviolated.But it isperfectlyclear fromHarding's own testimony that the reason for the delay was Brown's fear that hewould be embarrassed in the handling of the grievances of the other employees. Inany event,even if a technical violation of Section 8(a) (4) of theAct could be saidto be made out, I do not believe that it would tend to effectuate the policies of theAct to invoke the Board's remedial powers to order the reinstatement of Shaferand Harding,with or withoutbackpay,since they consented to assist Brown in hisattempt to undermine and defeat the Board's proceedings.At the closeof the case,counsel for the Respondent made motions to dismiss thevarious allegations of the complaint.Decision on these motions were reserved butthey are now disposed of in accordance with the findings and conclusions of thisreport.Thus, themotions to dismiss the allegations of the complaint chargingviolations of Section 8(a) (1) of theAct aredenied,while the motion to dismiss the 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDallegations of the complaint charging violation of Section 8(a) (4) of the Act isgranted.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes obstructing commerce and the freeflow of commerce.V. THE REMEDYI shall recommend that the Respondent be required to cease and desist from thecommission of the specific unfair labor practices in which it has engaged. But, sincethese practices have been extensive, including threats of interference in the organiza-tional activities of the employees and threats to discharge employees who might bereinstated as a result of Board proceedings, I shall, despite the fact that the Respond-ent has contractual relations with labor organizations, also recommend that it berequired to cease and desist from infringing on any of the rights of the employeesguaranteed by Section 7 of the Act.The nature of the Respondent's unfair labor practices is such that affirmative reliefis also required.Since Shafer, Harding, and Moore withdrew their grievances onlyas a result of the unlawful pressure of the Respondent's executives, I shall also recom-mend that the Respondent be directed to inform these three employees that if theyso desire, it will reinstate their grievances and consider these grievances on the merits,notwithstanding any time limitations contained in its collective-bargaining agreementwith the union, and if these employees indicate a desire to have their grievances rein-stated, consider such grievances on the merits. In my opinion, there is no adequatebasis for recommending the reinstatement with or without backpay, of any of the 11employees included in the complaint.While any person has the right to seek em-ployment from any employer at any time, in view of the circumstances of the presentcase, I shall, however, specifically recommend that if any of the 11 employees in-cluded in the complaint, apply to the Respondent for reemployment after the plantexpansion program has been completed, that their applications be considered withoutreference to whether they have ever filed grievances with the Respondent, or havebeen named in charges filed against the Respondent under the Act.CONCLUSIONS OF LAW1.TheRespondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Unions are labor organizations wtihin the meaning of Section 2(5) ofthe Act.3.By threatening some of its former employees with the withholding of recom-mendations for employment elsewhere or with refusing to consider them for re-employment at its own plant unless they ceased to process grievances filed by themwith the Respondent; by blackballing two of its former employees who had filedsuch grievances; by inducing two of its former employees to withdraw from chargesfiled against the Respondent by the Board by promising to reemploy them after thegrievances against the Respondent had been disposed of, and by threatening to dis-charge any employees who might be reinstated as the result of Board proceeding; andby threatening to interfere in the organizational rights of its employees, the Respond-ent violated Section 8(a)(1) of the Act.4.By its conduct in relation to the 11 employees included in the complaint, theRespondent hasnotviolated Section 8(a)(4) ofthe Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and upon theentire record in the case,it is recommended that the Respondent,East Texas Pulpand Paper Company, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Threatening any of its former employees with the withholding of recom-mendations for employment elsewhere, or with refusal to consider them for employ-ment at its own plant unless they cease to process grievances filed by them withthe Respondent.(b) Blackballing any of its former employees who have filed grievances with theRespondent. EAST TEXAS PULP AND PAPER COMPANY449(c) Interfering with Board proceedings by inducing the withdrawal of chargesfiled against it by promising to reemploy discharged employees after grievancesagainst the Respondent had been disposed of, or by threatening to discharge formeremployees who may be reinstated as a result of Board proceedings.(d) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action in order to effectuate the policies of theAct:(a) Consider on the merits, notwithstanding any time limitations contained in itscollective-bargaining agreement with the union, the grievances filed with it by Shafer,Harding, and Moore, if any of these discharged employees indicate a desire to havetheir grievances reinstated.(b) Consider for reemployment, when its plant expansion program has been com-pleted, any of the 11 discharged employees included in the complaint without refer-ence to-their previous filing of grievances, or participation in the filing of chargesagainstthe Respondent under the Act, provided that they apply for reemployment.(c)Post at its plant in Evadale, Texas, copies of the attached notice marked"Appendix." 29Copies of said notice, to be furnished to the Respondent by theRegional Director for the Twenty-third Region, shall after being signed by thepresident of the Respondent and by its plant manager, be posted immediately uponreceipt thereof, and be maintained for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken to insure that the copies of the said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for the Twenty-third Region, in writing, within20 days from the receipt of this Intermediate Report and Recommended Order, whatsteps the Respondent has taken to comply herewith.30It is further recommended that, unless within 20 days from the receipt of thisIntermediate Report, the Respondent notifies the said Regional Director that it willcomply with the foregoing Recommended Order, the Boardissue anorder requiringthe Respondent to take the aforesaid action.21 In the event that this Recommended Order be adopted by the Board, the words "A De-cision and Order" shall be substituted for the words "The Recommended Order of a TrialExaminer" Inthe notice.In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the notice will be further amended by the sub-stitution of the words "A Decree of the United States Court of Appeals,Enforcing anOrder" for the words "A Decision and Order."31 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notifysaid RegionalDirector, in writing, within 10days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT threaten any of our former employees with the withholding ofrecommendations for employment elsewhere, or threaten not to consider themfor reemployment at our own plant unless they cease to process grievancesagainst us.WE WILL NOT blackball any of our former employees who have filed griev-ances against us.WE WILL NOT interfere with Board proceedings by inducing the withdrawal ofcharges filed against us by promising to reemploy discharged employees aftergrievances against us had been disposed of, or by threatening to discharge formeremployees who might be reinstated as a result of Board proceedings.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist the AFL-CIO, or any other labor organizationof our employees, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid of protection, or to refrain from any and allsuch activities. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL consider on the merits,notwithstanding any time limitations con-tained in our collective-bargaining agreement with the union,the grievances filedwith us by our former employees,Harold E.Shafer,Bobby Charles Harding,and Ray F.Moore, if any of them indicate a desire to have their grievancesreinstated.WE WILL consider for reemployment,when our plant expansion program hasbeen completed,any of our former employees who were discharged after thepicketing of our plant on May 11 and 12, 1962,without reference to theirprevious filing of grievances or participation in the filing of charges against usunder the National Labor Relations Act, provided that such former employeesapply for reemployment.EAST TEXAS PULP AND PAPER COMPANY,Employer.Dated-------------------By-------------------------------------------(R.M. BUCKLEY,President)-------------------------------------------(RAY BROWN,Plant Manager)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sTwenty-third RegionalOffice, 6617 Federal Office Building,515 Rusk Avenue,Houston,Texas, 77002,Telephone No. Capitol 8-0611,Extension 296, if they have any question concerningthis notice or compliance with its provisions.HarryPollins, d/b/a Harry's Television Sales and ServiceandLocalUnion 1430,InternationalBrotherhood of Electrical`Yorkers, AFL-CIO.Case No. 92-CA-1412. June 28, 1963DECISION AND ORDEROn April 30, 1963, Trial Examiner Samuel Ross issued his Inter-mediateReport in the above-entitled proceeding, finding thatRespondent had engaged in certain unfair labor practices, and recom-mending that it cease. and desist therefrom and take certain affirm-ative action, as set forth in the attached Intermediate Report.There-after, the Respondent filed exceptions to the Intermediate Report anda supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to'a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'We agree with the Trial Examiner that the Respondent violated Section 8(a) (5)and (1)of the Act by refusing to recognize the Union on and after October 31, 1962. Inso finding,however,we rely upon the unlawful conduct engaged in by the Respondent afterOctober 31 in addition to the earlier events relied upon by the Trial Examiner.143 NLRB No. 51.